Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
The State's Attorney with this court moves to dismiss the appeal on the ground of a defective recognizance. The recognizance sets up that the defendant has been convicted for the offense of "unlawful *Page 64 
possession of intoxicating liquor." We have no such offense known to our law. The unlawful possession of intoxicating liquor FOR THE PURPOSE OF SALE, is an offense for which there may be conviction, but the offense is not complete unless the element of the possession of such intoxicating liquor FOR THE PURPOSE OF SALE, be included. Because of such defective recognizance the appeal will be dismissed, and fifteen days will be given the accused from the date of this dismissal to properly perfect his appeal by filing with the clerk of this court an appeal bond such as is required by law.
The appeal is dismissed.
Appeal dismissed.
HAWKINS, J., absent.
                     ON MOTION TO REINSTATE.